Exhibit 10.2

 

ePRESENCE, INC.

 

Amendment to Key Employee Retention Agreement

 

This AMENDMENT to the Key Employee Retention Agreement dated as of May 8, 2003
between ePresence, Inc., a Massachusetts corporation (the “Company”), and Scott
E. Kitlinski (the “Employee”) (the “Retention Agreement”), is made as of October
22, 2003 (the “Effective Date”). Capitalized terms used and not otherwise
defined in this Amendment shall have the respective meanings ascribed to such
terms in the Retention Agreement.

 

WHEREAS, the Company and the Employee desire to enter into an agreement
regarding the rights and obligations of the Parties in connection with the
contemplated sale of the Company’s services business to Unisys;

 

WHEREAS, the Parties acknowledge that the Company’s sale of the services
business is beneficial to both Parties and both Parties desire such sale to be
concluded;

 

NOW, THEREFORE, as an inducement for and in consideration of the Employee’s
continued employment, the mutual promises set forth in this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and the Employee hereby further agree as follows:

 

1.    Benefits in The Event of a Services Business Sale.    In the event of a
sale of all or substantially all of the assets of the Company’s services
business to Unisys Corporation (“Unisys”) (“Services Business Sale”) during the
Term, the Employee shall be eligible for the benefits set forth herein, but
shall not be entitled to the benefits set forth in Section 3.1(b) or Section 4.2
of the Retention Agreement.

 

1.1.    Services Business Sale Where Employee Not Offered Employment.    In the
case of a Services Business Sale where the Employee is not offered employment
with a substantially similar salary by Unisys, the Employee shall be eligible
for the benefits to which the Employee would otherwise be entitled under
Sections 4.1, 4.2 and/or 4.3 of the Retention Agreement in the event of a Change
in Control, subject to all terms and conditions thereof, provided that, if
benefits are provided pursuant to Section 4.2, the Employee shall only receive
such benefits if he timely executes a settlement agreement and release of claims
drafted by the Company, which has become effective and enforceable.

 

1.2.    Services Business Sale Where Employee Rejects Offered Employment.    In
the case of a Services Business Sale where the Employee is offered employment
with a substantially similar salary by Unisys and the Employee does not accept
such employment, the Employee shall not be entitled to any benefits pursuant to
Section 3.1(b) or Section 4 of the Retention Agreement under any circumstances.
However, should the Employee’s employment be terminated at any time following a
Services Business Sale, the Company shall timely pay or provide to the Employee
the compensation and benefits otherwise payable to him through the last day of
his actual employment by the Company.

 

1.3.    Services Business Sale Where Employee Accepts Offered Employment.    In
the case of a Services Business Sale where: (1) the Employee is offered
employment with a substantially similar salary by Unisys and the Employee
accepts such employment, and (2) the Employee’s employment with the Company is
terminated by the Company in conjunction with such Services Business Sale (other
than for Cause, Disability or Death), the Employee shall be entitled to the
following benefits, provided that the Employee timely executes a settlement
agreement and release of claims drafted by the Company, which has become
effective and enforceable:

 

(a)    Payment.    The Company shall pay to the Employee in a lump sum within 30
days after the Date of Termination or upon the effective date of the settlement
agreement and release of claims, whichever is later, the aggregate of the
following amount: the sum of (A) the Employee’s earned but unpaid base salary
through the Date of Termination, (B) the product of (x) the Employee’s bonus
under the Company’s Management Incentive Plan for the calendar year in which (I)
the Services Business Sale occurred, or (II) the Date of Termination occurred
(in each case, assuming for this purpose that all targets requisite to
qualifying the Employee for 100% of On Target Earnings were met and/or satisfied
in full, whether or not such targets were actually met and/or satisfied),
whichever such bonus is greater, and (y) a fraction, the numerator of which is
the number of days in the current fiscal year through the Date of Termination,
and the denominator of which is 365 and (C) the amount of any compensation
previously earned and deferred by the Employee, in each case to the extent not
previously paid;



--------------------------------------------------------------------------------

(b)    Stock Options and Restricted Stock Vesting.    Each outstanding option to
purchase shares of Common Stock of the Company held by the Employee immediately
prior to the Services Business Sale shall become immediately exercisable in
full; and each outstanding restricted stock award held by the Employee shall be
deemed to be fully vested and no longer subject to a right of repurchase by the
Company.

 

(c)    Other Benefits.    To the extent not previously paid or provided, the
Company shall timely pay or provide to the Employee any other amounts or
benefits required to be paid or provided or which the Employee is eligible to
receive following the Employee’s termination of employment under any plan,
program, policy, practice, contract or agreement of the Company and its
affiliated companies.

 

(d)    Additional Bonus.    If either (i) within six (6) months following the
later of the Change in Control Date or the Employee’s first date of employment
with Unisys, the Employee’s employment with Unisys is terminated by Unisys other
than for Cause, or by reason of the Employee’s Death or Disability or (ii) the
Employee remains employed for six (6) full months following the later of the
Change in Control Date or the Employee’s first date of employment with Unisys,
then the Company shall pay to the Employee in a lump sum within 30 days after
the earlier to occur of the event set forth in clause (i) or clause (ii), the
aggregate amount of $100,000.

 

2.    Effect of Amendment.    Except as specifically amended herein, the
Retention Agreement and all of its terms and provisions shall remain in full
force and effect.

 

3.    Employee Acknowledgements.    The Employee acknowledges that he: (a) has
read this Amendment; (b) has been represented in the preparation, negotiation,
and execution of this Amendment by legal counsel of the Employee’s own choice or
has voluntarily declined to seek such counsel; (c) understands the terms and
consequences of this Amendment; and (d) understands that the law firm of Hale
and Dorr LLP is acting as counsel to the Company in connection with the
transactions contemplated by this Amendment, and is not acting as counsel for
the Employee.

 

4.    Tax Withholding.    Any payments provided for hereunder shall be paid net
of any applicable tax withholding required under federal, state or local law.

 

IN WITNESS WHEREOF, all parties have set their hand and seal to this Agreement
as of the date written above.

 

COMPANY:

ePRESENCE, INC.

By:

 

/s/    RICHARD M. SPAULDING         

--------------------------------------------------------------------------------

    Title: SVP & CFO

 

 

EMPLOYEE:    

/s/    SCOTT E. KITLINSKI        

--------------------------------------------------------------------------------

    Scott E. Kitlinski